Schuman, C. J. The respondent has filed a motion to dismiss the claim herein, and for gróunds of said motion alleges: 1. That the Board of Trustees of Southern Illinois University is a corporate body, which may sue and be sued, and, therefore, the Court has no jurisdiction of claims against it. 2. That contracts are void unless entered into under an existing appropriation. The claim is not predicated on a recovery of the contract price, but based on expenses incurred because of delay in payment, due to the fact that there was no appropriation made for the contract. The claim on its face shows the delay was due to the fact that no appropriation was made. There is no contention made that the claim is based on income producing improvements, where the board would have power to issue revenue bonds to pay for the same. The Court is of the opinion that the Board of Trustees, being a corporate body with the right of being sued, that a court of general jurisdiction would be the place to bring such a suit, and for this reason this Court is without jurisdiction. It is not necessary for the Court to consider the second point raised in the motion. For the reasons heretofore assigned, the motion to dismiss is allowed, and the claim dismissed.